Title: James Madison to Nicholas P. Trist, 18 March 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Mar 18 1827
                            
                        
                        It being always somewhat uncertain whether Genl. Cocke will be found at Bremo, or at Charllle., whither he is
                            so often called I trouble you agn. with a letter for him to be properly disposed of as the case may be. The letter being
                            left open for your perusal you will see that Mr. Key has decided on a return to Engd. & that we have to encounter
                            the difficulty of providing a successor. His letter shews that his purpose of resigning had never been relaxed. It is not
                            impossible that his thoughts & hopes may be turned to the London University about to be established. You will
                            observe also what is said to Genl. Cocke & to be sd. to the other Visitors on the subject of gathering the
                            information necessary to the choice of a Sucessor to Mr. Key & including such as may be drawn from the other Engsh.
                            professors. This last source you may yourself have good opportunities of sounding & I hope you will avail your
                            self of them, and in general co-operate with us in gaining the information we need. Have you learnt any thing further of
                            Mr Nuttal? Mr. Key has expressed a very favorable opinion of Hassler’s Trigony. but thinks it less fitted in some
                            respects to be a text Book than that of La Croix translated by Farrar. Hassler’s is how ever much commended in the Amn.
                            Review under the Auspices of Mr. Walsh; and is I understand adopted as a Text Book in the College at Washington, and
                            in another in New York Be so good as to forward the enclosed to Genl Breckenridge
                        
                            
                                
                            
                        
                    